                                                                                                                                                        )
_t. 'it . .             . ':                '..-i,::'/··~·,..,.,:.'                                                                                     b
  AO 245B (Rev. 02/08/~0l 9) Judgment in a Crilllinal Petty Case (Modified)                                                               Page l of l



                                           UNITED STATES DISTRICT COURT
                                                             SOUTHERN DISTRICT OF CALIFORNIA

                        United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                           V.                                     (For Offenses Committed On or After November l, 1987)


                Abraham Eden Navarrete-Hernandez                                  Case Number: 3:19-mj-22410

                                                                                  Daniel Casillas
                                                                                  Defendant's Attorney


  REGISTRATION NO. 85831298
  THE DEFENDANT:
                                  1 of
   lZI pleaded guilty to count(s) _ _Complaint
                                       __.e._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


   •       was found guilty to count(s)
           after a plea of not guilty.
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

  Title & Section                     Nature of Offense                                                             Count Number(s)
  8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                   1

    •      The defendant has been found not guilty on count( s)
                                     -------------------
    •      Count(s)
                      ------------------
                                         dismissed on the motion of the United States.

                                              IMPRISONMENT
                                       I
          The defendantt·s ereby committed to the custody of the United States Bureau of Prisons to be
   imprisoned for a term o .

   ,                            '     '-TIME SERVED                            • ________ days
       lZI Assessment: $10 WAIVED          IZI Fine: WAIVED
       lZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
       the defendant's possession at the time of arrest upon their deportation or removal.
       •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
   of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
   imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
   United States Attorney of any material change in the defendant's economic circumstances.

                                                                                Friday, June 14, 2019
                                                                                Date of Imposition of Sentence

            .      ~,,/~
              -<?:;,')/,.,__ _ _ _ __
   Received/-ou,..c"s-1\f"""'                                                    ~~~
                                                                                HONORABLE ROBERT A. MCQUAID
                                                                                UNITED STATES MAGISTRATE JUDGE



   Clerk's Office Copy                                                                                                        3: 19-mj-22410
